                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 :       3:CR-20-108

           v.                            :     (JUDGE MANNION)

ANTHONY QUAMAINE BROWN,                  :

           Defendant                     :

                              MEMORANDUM

     Presently before the court is the Motion to Suppress Wiretap Evidence, (Doc.

337), filed by defendant Anthony Quamaine Brown, a/k/a “BX”, through his

counsel. Brown, who was charged in a second superseding indictment, (Doc. 392),

with one count of conspiracy to distribute controlled substances, i.e., heroin,

cocaine, fentanyl, cocaine base (“crack”), and tramadol, Count 1, in violation of 21

U.S.C. §841(a)(1), §841(b)(1)(A) and (B), moved to suppress wiretap evidence.

Specifically, Brown moved to suppress intercepted wire and electronic

communications he made that were obtained from co-defendant Robert

Thompson’s AT&T cellular telephone. Brown claims that the government

unlawfully intercepted his wire and electronic communications over the stated

target cellular phone in violation of the Federal Wiretap Statute, Title 18, U.S.C.

Section 2158, et. seq., and the Fourth Amendment, and that all of the evidence

obtained from the wiretaps should be suppressed.
        Brown’s pending motion has been fully briefed, and it is now ripe for

disposition.

        Based on the following, defendant Brown’s motion to suppress will be

DENIED IN ITS ENTIRETY, without the necessity of conducting an evidentiary

hearing.1



   I.       FACTUAL AND PROCEDURAL HISTORY2

        Brown has three remaining co-defendants in this case who are scheduled to

jointly go to trial August 16, 2021, namely, Tysheen Gott, Robert Thompson, and

Damien Navarro.

        According to the government, (Doc. 407 at 3-4), the following occurred as a

backdrop to Brown’s motion to suppress:

        On February 28, 2020, [allegedly] upon presentation of the fruits of the
        ongoing investigation, th[is] Court approved a thirty-day wiretap for electronic
        interception over “Gott Target Phone 1.” [See 3:20-mc-159, Doc. 3, Filed
        Under Seal]. Interception of electronic communications over “Gott Target
        Phone 1” commenced on February 28, 2020 and was sealed on April 1,
        2020. [That is, this court granted the government 30-days authorization to


        Brown also has three other pre-trial motions pending, all filed on April 9,
        1
2021, namely, his motion for severance pursuant to Fed.R.Crim.P. 14, (Doc. 339),
his motion to compel discovery, (Doc. 342), and his motion for disclosure pursuant
to FRE 404(b) and 609, (Doc. 344). These motions will be decided by separate
Memoranda prior to the July 19, 2021 final pre-trial conference.
       2Since the court stated the factual background of this case in its June 2, 2021
Memorandum denying Thompson’s motion to suppress wiretap evidence, it is not
fully repeated herein.(See also Doc. 407 at 1-4).

                                            2
      intercept wire and electronic communications regarding Sprint wireless
      cellular telephone (570) 235-0591 belonging to Gott.]

      On March 18, 2020, th[is] Court authorized a thirty-day wiretap for wire and
      electronic communications over “Gott Target Phone 2.” (See Misc. No. 20-
      159-11 [3:20-mc-159, Doc. 11], Filed Under Seal). Interception of wire and
      electronic communications over “Gott Target Phone 2” commenced on
      March 18, 2020 and was sealed on April 22, 2020. [That is, this court granted
      the government 30-days authorization to intercept wire and electronic
      communications regarding Sprint wireless cellular telephone (570) 235-8250
      belonging to Gott.]

      On April 7, 2020, th[is] Court authorized a thirty-day wiretap for wire and
      electronic communications on a cellular device utilized by Robert Thompson
      and identified as “Thompson Target Phone 1.” Interception of wire and
      electronic communications over “Thompson Target Phone 1” commenced
      on April 7, 2020 and was set to terminate on May 6, 2020. (See Misc. No.
      20-159-23, [3:20-mc-159, Doc. 23], Filed Under Seal). On May 6, 2020, th[is]
      Court authorized a thirty-day extension to continue the interception of wire
      and electronic communications over “Thompson Target Phone 1,” which was
      set to terminate on June 4, 2020. [That is, this court granted the government
      30-days authorization to intercept wire and electronic communications
      regarding AT&T wireless cellular telephone (862) 867-9840 belonging to
      Thompson.]3

      Brown, (Doc. 351 at 3), states that “in the [May 29, 2020] master affidavit [of

probable cause] for search warrant [of TFO Shane Yelland], the government made

reference to calls and texts it asserts are between [Brown] and [Thompson]”, and

that these exchanges were on April 8 through 11, 2020. Brown states that in the

master affidavit, Yelland claimed that he was only linked to McPhillips and


      3
       The court notes that Brown’s recitation of the facts in his brief, (Doc. 351 at
2-4), are substantially the same as the above facts recited by the government in
its opposition brief regarding this court’s authorizations for the wiretaps on
Thompson’s cell phone and Gott’s cell phones. See also 3:20-mc-159.
                                         3
Thompson, and that the affidavit was filed after the government had obtained the

Orders from this court to allow the wiretaps for “Gott Target Phones 1 & 2” and

“Thompson Target Phone 1.” Brown states that the first Order authorizing the

wiretap     for     “Thompson         Target      Phone       1”     was       dated

April 7, 2020. Brown then claims that Yelland stated in his master affidavit that he

did not discover Brown’s alleged involvement in the case until April 4, 2020,

through an interview with CW#2 and the references made to “Anthony”, and that

this was only three days before this court’s Order authorizing the wiretap for

“Thompson Target Phone 1.” (See search warrant master affidavit, 3:20-mc-312,

Doc. 12 at 55). However, Brown contends that “by the government’s own assertion,

it identified [him] before the April 4, 2020 interview with CW#2.” (Doc. 351 at 3).

      Brown also contends that according to Yelland’s averments in his master

affidavit, wire and electronic communications over “Thompson Target Phone 1”

began on March 28, 2020, i.e., before this court’s Order authorizing the wiretap.

(Doc. 351 at 4).

      Brown thus contends that the wiretap of “Thompson Target Phone 1” began

on March 28, 2020, and that is why agents had already identified him before the

interview with CW#2, and he contends that the interception of his alleged

inculpatory communications with Thompson was unlawful since this court did not

issue the Order authorizing the interception of Thompson’s cellular phone until

                                         4
April 7, 2020. Specifically, Brown states that “[t]he commencement date of March

28, 2020 is outside of the date of the Court’s Order for wiretap of [“Thompson

Target Phone 1”] and constituted a search without a warrant that involved the

phone communication and privacy interest of [himself].”

      For support, Brown cites to the application for a search warrant submitted in

this case on May 29, 2020, and the master affidavit signed by FBI Task Force

Officer (“TFO”) Shane Yelland, 20-mc-312, Doc. 12, which at Paragraph 21, Page

19, stated:

      Interception of wire and electronic communications over THOMPSON’s
      “Target Phone 1” commenced on March 28, 2020, and was set to terminate
      on May 6, 2020; however, on May 6, 2020, the Court granted a 30 day
      extension to continue the interception of wire and electronic communications
      over ROBERT THOMPSON’s “Target Phone 1” set to terminate on June 4,
      2020.

(Doc. 351 at 4) (emphasis added).

      Thus, Brown seeks to suppress all the of his intercepted communications

with Thompson over “Thompson Target Phone 1” since he contends the

interceptions began prior to this court’s authorization in violation of the Title III of

the Wiretap Act, 18 U.S.C. §2510, et seq., and the 4th Amendment. As proof to

show that the government unlawfully intercepted communications over “Thompson

Target Phone 1” Brown asserts that even though the interview with CW#2 in which

he was allegedly first mentioned occurred on April 4, 2020, the government had

already identified him before this interview seemingly based on illegal interceptions
                                           5
of his communications with Thompson obtained before this court’s April 7, 2020

authorization Order. (See 3:20-mc-159, Doc. 23).

      Against the above stated backdrop, Brown filed his motion to suppress and

brief in support on April 9 and 10, 2021. (Docs. 337 & 351). In addition to claiming

that the government prematurely began intercepting communications regarding

“Thompson Target Phone 1” which implicated him prior to the court’s authorization,

Brown also claims that the affidavits of probable cause in support of the wiretap

for Thompson’s cell phone failed to meet the necessity requirement. After being

granted an extension of time, the government filed its brief in opposition to Brown’s

motion to suppress on May 24, 2021, with an attached Exhibit. (Docs. 407 & 407-

1). After being granted an extension of time, Brown filed his reply brief in support

of his motion to suppress on June 17, 2021. (Doc. 449).



      II.   LEGAL STANDARD FOR MOTION TO SUPPRESS

      The court has jurisdiction over Brown’s motion to suppress under 18 U.S.C.

§3231. A criminal defendant brings a pre-trial motion to suppress evidence under

Federal Rule of Criminal Procedure 12(b)(3)(C), in an effort “to show that evidence

against him or her was unconstitutionally obtained.” U.S. v. Hernandez, 2015 WL

5123924, at *4 (M.D. Pa. 2015). Protection against unreasonable searches and

seizures is enshrined in the Fourth Amendment, which states:

                                         6
     The right of the people to be secure in their persons, houses, papers, and
     effects, against unreasonable searches and seizures, shall not be violated,
     and no warrants shall issue, but upon probable cause, supported by oath or
     affirmation, and particularly describing the place to be searched, and the
     persons or things to be seized.

     U.S. Const. amend. IV.

     “The Fourth Amendment, like the other Amendments contained in the Bill of

Rights, imposes direct limitations on the actions that may be taken by the Federal

Government.” Adams v. Springmeyer, 17 F.Supp.3d 478, 490 (W.D. Pa. 2014)

(citing McDonald v. City of Chicago, 561 U.S. 742, 753–55 (2010)). The Fourth

Amendment’s purpose is to “safeguard the privacy and security of individuals

against arbitrary invasions” by the government. Camara v. Mun. Ct. of S.F., 387

U.S. 523, 528 (1967). For purposes of the Fourth Amendment, a search “occurs

when an expectation of privacy that society is prepared to consider as reasonable

is infringed.” United States v. Jacobsen, 466 U.S. 109, 113 (1984). In order to

establish standing under the Fourth Amendment to challenge a search, a

defendant must show a “reasonable expectation of privacy” in the place or thing

searched. Rakas v. Illinois, 439 U.S. 128, 132 n.1 (1978).

     “The traditional Fourth Amendment principles that apply to property searches

govern probable cause determinations under the federal and/or state wiretap

statutes. U.S. v. Tutis, 167 F.Supp.3d 683, 695 (D. N.J. March 8, 2016) (citing

United States v. Tehfe, 722 F.2d 1114, 1118 (3d Cir. 1983); 18 U.S.C. §2518(3)

                                        7
(federal wiretap statute)). “Under these principles, a finding of probable cause

requires a ‘fair probability’ of criminal activity, based upon the totality of the

circumstances.” Id. (citations omitted). Thus, “the issuing court must ‘make a

practical, common-sense decision’ concerning whether the circumstances set forth

in the supporting affidavit, ‘including the ‘veracity’ and ‘basis of knowledge’ of the

persons supplying the hearsay information,’ demonstrate ‘a fair probability’ that the

authorization will result in evidence of a crime.” Id. (citation omitted).

      Further, the Supreme Court regards exclusion of evidence as an “extreme

sanction” that “should be ordered only on a case-by-case basis and only in those

unusual cases in which exclusion will further the purposes of the exclusionary rule,”

which center on deterring police misconduct. U.S. v. Leon, 468 U.S. 916, 918

(1984).

      The Fourth Amendment also lays out four requirements of a valid search

warrant. The warrant must: 1) be based on probable cause; 2) be supported by a

sworn affidavit; 3) describe particularly the place of the search; and 4) describe

particularly the persons or things to be seized. Groh v. Ramirez, 540 U.S. 551, 557

(2004).

      “The Fourth Amendment requires that a search warrant be supported by

probable cause, and ‘[e]vidence seized pursuant to a search warrant that is not so




                                           8
supported may be suppressed.’” U.S. v. Rivera, 524 Fed.Appx. 821, 825 (3d Cir.

2013) (citation omitted).

      Generally, “the burden of proof is on the defendant who seeks to suppress

evidence.” U.S. v. Johnson, 63 F.3d 242, 245 (3d Cir. 1995) (citation omitted).

“However, once the defendant has established a basis for his motion, [], the burden

shifts to the government to show that the search or seizure was reasonable.” Id.

(citation omitted).



      III.   DISCUSSION

      In his motion to suppress, Brown raises the following claims: (1) the

government initiated interception of “Thompson Target Phone 1” on March 28,

2020, prior to the court’s authorization for that phone on April 7, 2020; and (2) the

wiretap affidavits for “Thompson Target Phone 1” lacked sufficient necessity

statements.

      The court will address Brown’s claims in his motion to suppress seriatim.

      1. The Government Did Not Initiate Interception of “Thompson Target
         Phone 1” Prior to Court Authorization

      Pursuant to 18 U.S.C. §2518(10)(a)(i), an “aggrieved person ... may move to

suppress the contents of any wire or oral communication intercepted pursuant to

this chapter, or evidence derived therefrom, on the grounds that the

communication was unlawfully intercepted.” “A communication is unlawfully
                                         9
intercepted if ‘there is a failure to satisfy any of [the] statutory requirements that

directly and substantially implement congressional intent to limit the use of

intercept procedures to those situations clearly calling for the employment of this

extraordinary investigative device.” U.S. v. Romeu, 433 F.Supp.3d 631, 640 (M.D.

Pa. 2020) (quoting United States v. Giordano, 416 U.S. 505, 527, 94 S.Ct. 1820

(1974)).

      As his first claim, Brown argues that the government began intercepting his

communications on Thompson’s AT&T cell phone before the court’s authorization

for them. In particular, Brown argues that the government began unlawfully

intercepting wire and electronic communications over “Thompson Target Phone 1”

for a 10-day period commencing on March 28, 2020, before the court’s Order dated

April 7, 2020, in violation of the Federal Wiretap Statute. In support of his

contention, Brown refers to paragraph 21 of page 19 of the search warrant affidavit

of TFO Yelland undisputedly indicating that interception of “Thompson Target

Phone 1” commenced on “March 28, 2020.” Brown claims that his communications

with Thompson were intercepted by the government before the court’s April 7,

2020 authorization order “since the government [] disclosed that it had knowledge

of [him] prior to April 4, 2020, and admitted that knowledge when on page 55 of

the master affidavit for search warrant, [TFO] Yelland referenced that an interview

with CW#2 occurred to gather knowledge of [him] who was named by the

                                         10
government as Defendant Anthony Brown.” (See search warrant master affidavit,

3:20-mc-312, Doc. 12 at 19 & 55). Specifically, Brown states that since Yelland

averred in his master affidavit, “On April 4, 2020, a cooperating witness, hereafter

referred to as CW#2, was interviewed regarding his/her knowledge of Anthony

Brown,” this is proof that agents were prematurely and unlawfully intercepting

communications over “Thompson Target Phone 1” prior to the Court’s April 7, 2020

Order because how would agents otherwise know his name was “Anthony Brown.”

      Brown further states that at no point in any application for a wiretap order

was he identified by the government in any capacity, and that the knowledge about

him was only obtained by the government “by wire interception on March 28, 2020

and prior to issue of [the] April 7, 2020 Order.” (Doc. 351 at 5). Brown thus argues

that the information about him allegedly obtained by the government before the

April 7, 2020 Order constitutes a search and seizure without a warrant in violation

of the 4th Amendment and that all evidence gathered against him, including the

subsequent information derived by the April 7, 2020 and May 6, 2020 Orders

authorizing wiretaps of Thompson’s cell phone, must be suppressed.

     The government recognizes the discrepancy in the May 29, 2020 master

affidavit and states that this was “an obvious typographical error” contained in the

search warrant affidavit and that the interception of “Thompson Target Phone 1”




                                        11
on March 28, 2020, “would have been a physical and legal impossibility” without a

court order. (Doc. 407 at 6-7).

      The court has examined the record in this case and finds that that paragraph

21 of the search warrant master affidavit, 3:20-mc-312, Doc. 12 at 19, contains an

inadvertent typographical error regarding the initiation of the interception of the

communications over “Thompson Target Phone 1” on “March 28, 2020.”

   First, the government, (Doc. 407 at 7-8), explains the wiretap process used:

   a cellular service provider cannot lawfully permit interception of wire and
   electronic communications without the Court’s Order. Brown is in possession of
   the Court’s Order and is aware that it was not authorized until April 7, 2020.
   [See 20-mc-159, Doc. 23] The Court’s Order only begins the process. That
   Order must be relayed to an FBI technical squad who is then tasked with
   interfacing with the cellular service provider, AT&T in this case, by first providing
   the Court’s Order to the particular cellular service provider, and then technically
   facilitating the electronic ability to intercept and store the communications.
   Likewise, the particular cellular service provider, AT&T in this case, cannot
   lawfully assist in that process without first receiving the Court’s Order, and then
   technically facilitating the electronic ability to begin interception pursuant to the
   Court’s Order.

      Thus, the government contends that “Brown’s argument that the FBI

intercepted wire and electronic communications over “Thompson Target Phone 1”

prior to the Court’s April 7, 2020 Order is premised on a physical and legal

impossibility”, and that “[i]t would also have to be premised on AT&T being a willing

accomplice of Government agents, i.e., permitting interception [of Thompson’s cell

phone] without a lawful court order.” (Doc. 407 at 8). There is simply no evidence


                                          12
of any agreement between the agents and AT&T to unlawfully begin the wiretap

on Thompson’s cell phone before the court issued the Order authorizing it.

      In his reply brief, Brown speculates without any evidence, let alone good faith

evidence in support, that since the government already had an Order authorizing

wire intercepts on Gott’s cell phone beginning on March 18, 2020 and ending on

April 22, 2020, and admittedly intercepted communications between Gott and

Thompson on this phone, the government could have used the “wire arrangements

[it had] in place with the cell phone provider for [unlawful] intercepts [of Thompson’s

cell phone] to occur [between March 28, 2020 and April 4, 2020].” Brown also

states that the government must “fully disclose its use of wire surveillance on

March 28, 2020 and whether or not it extended to [] Thompson and Brown.”

      However, the government contends that the record (which has already been

provided to Brown) shows that the reference to the March 28, 2020 date was “an

obvious typographical error” since “the preceding sentence of paragraph 21 on

page 19 of the search warrant affidavit correctly states that on April 7, 2020, the

Court signed an Order authorizing the interception of wire and electronic

communications on a cellular device utilized by Robert Thompson, a/k/a “Jeffrey

Parker, for a thirty-day period.” (Doc. 407 at 6 & 8) (citing master affidavit, 3:20-

MC-312, Filed Under Seal, ¶21). Also, paragraph 21 of the master affidavit states

that interception over “Thompson Target Phone 1” would terminate on May 6,

                                          13
2020, which was the expiration of the 30-day period (obviously commencing on

April 7, 2020) authorized by the Court. (See also Doc. 407-1, a photograph of the

FBI whiteboard kept in the wire interception room showing how agents tracked the

wiretap interception commencement and termination dates regarding all of the

affidavits in this case, including “Thompson TP 1”, which was depicted on the

board as starting on “4/7”).

      As further proof demonstrated by the record to show that Brown’s claim lacks

any merit, the government, (Doc. 407 at 9), details the dates regarding when the

actual interception of Thompson’s cell phone occurred as well as the evidence

collected from these interceptions, and explains:

      [T]here are no communications, wire or electronic, that are detailed in either
      the affidavit in support of continued interception over “Thompson Target
      Phone 1,” or in the search warrant affidavit, that begin prior to April 7, 2020.
      Brown does not note any such communications in support of his claim.
      Likewise, the entirety of the wiretap evidence has been provided to all
      defendants and there are no intercepted communications over “Thompson
      Target Phone 1” that occurred prior to April 7, 2020. The first reference to
      any communication intercepted over “Thompson Target Phone 1” in the
      affidavit in support of continued interception begins on April 8, 2020 when
      Thompson sends a text message to Tariek Mitchell. (See Misc. No. 20-159,
      Filed Under Seal, Doc. 34 at 24). The first reference to any communication
      intercepted over “Thompson Target Phone 1” in the search warrant affidavit
      begins on April 8, 2020, when text messages are exchanged between
      Thompson and Gott, and Thompson and Brown. (Master Affidavit, 3:20-MC-
      312, Filed Under Seal, at 40, 42).

      In his reply brief, (Doc. 449 at 4), for support in the record regarding his claim

that from March 28, 2020 through April 7, 2020, the government was unlawfully

                                          14
intercepting wire and electronic communications over “Thompson Target Phone

1”, including Brown’s communications, Brown cites to pages 50 and 55 of Yelland’s

master affidavit, 3:20-mc-312. Paragraph 30, page 50, of the master affidavit has

a section entitled “Pertinent Conversations Captured on Thompson’s ‘Target

Phone 1’ between Thompson and Amanda McPhillips.” On page 55 of the master

affidavit, it states, in part, as follows:

      On April 4, 2020, a cooperating witness, hereafter referred to as CW#2, was
      interviewed regarding his/her knowledge of Anthony Brown. CW#2 has
      previously provided accurate and credible information that was used to
      secure a search warrant in an unrelated investigation. To date, CW#2’s
      information has proven accurate and has been corroborated, where
      possible, in the following manner: (a) through record checks, including
      PABMV checks; (b) through surveillance; and (c) through wire and
      electronic intercepts occurring over ROBERT THOMPSON’S cellular
      device.

(emphasis added).

      Brown basically contends that the above averment in the master affidavit

shows that the government had identified him prior to the April 4, 2020 interview

with CW#2 and was asking the informant about him based on information it had

unlawfully obtained from Thompson’s cell phone prior to the interview and was

then using this unlawfully obtained information to corroborate the credibility of

CW#2. Brown states that “[i]t is clear that [his] identity was established prior to April

4, 2020 and not after the April 7, 2020 Order for wire interception [on Thompson’s

cell phone]”, and that “[i]t is also clear that investigators obtained information about

                                             15
[him] on or before April 4, 2020, which led investigators to interview [CW#2] solely

to obtain further information of him.” Brown further suggests that the government

only could have gotten his name and obtained information about him that led to

the April 4, 2020 interview with CW#2 based on unlawful interceptions of

communications from Thompson’s cell phone which he claims began on March 28,

2020.

        Brown also points out that the government does not contend that CW#2

contacted agents to volunteer information about him prior to the April 4, 2020

interview and that the agents only knew about him at this time through unlawful

intercepts of Thompson’s cell phone beginning on March 28, 2020.

        Thus, Brown states that since the Order authorizing the interception of

Thompson’s cell phone was not issued until April 7, 2020, the evidence that he

contends was obtained by the government before the Order and that was used

during the interview with CW#2 to obtain more information about him must all be

suppressed.

        The court does not read the above averments on page 55 of the master

affidavit as Brown reads it. Rather, Yelland states that he interviewed CW#2 on

April 4, 2020, about Brown. Yelland then states that “[t]o date,” the information

CW#2 has provided was shown to be accurate and was corroborated, in part,

through wiretap interception on “Thompson Target Phone 1.” The court finds that

                                        16
the phase “to date” as used by Yelland, regarding the corroborating evidence to

support CW#2’s reliability, refers to the date of his master affidavit, i.e., May 29,

2020, and not the date Yelland interviewed CW#2. Moreover, both Brown and

Thompson, as well as all of their co-defendants, were first indicted on May 28,

2020, one day before Yelland signed under oath his master affidavit. (Doc. 1).

      The government also addresses Brown’s contention that “agents were

prematurely and unlawfully listening to “Thompson Target Phone 1” prior to the

Court’s April 7, 2020 Order because how would agents otherwise know his name

was ‘Anthony Brown,’” and explains, (Doc. 407 at 7), that it is not possible because:

      the search warrant affidavit is dated [May 29], 2020. All of the defendants
      had already been identified and indicted by May 28, 2020. (See Doc. 1). Of
      course agents knew who “Anthony” was at the time the search warrant
      affidavit was written and sworn to [May 29], 2020. Paragraph 26 on page 23
      of the search warrant affidavit [3:20-mc-312, Doc. 12 at 23-24] specifically
      talks about the May 28, 2020 Grand Jury return of a 12-count Indictment and
      the affiant names all of the defendants, including Anthony Brown. In order to
      have the affidavit make sense, it was necessary to let the Magistrate Judge
      know that agents knew who “Anthony” was because they were seeking
      authorization to search his residence.

      Further, Yelland’s master affidavit began with a summary of the investigation

which began in “December 201[8]” and an overview of the alleged involvement in

the wide-spread drug trafficking conspiracy of Thompson and Gott and their co-

defendants, including Brown. (See 3:20-mc-312, Doc. 12 at 7-8; see also 3:20-mc-

159, Docs. 22 & 34). The affidavit also stated that each and every fact that Yelland

knew about the investigation was not included since the affidavit was being
                                         17
submitted for the limited purpose of obtaining search warrants for various

properties of some of the defendants’ residences, including Brown’s, and some of

their vehicles. (Id. at 3-4).

      As further support of his claim that agents began interceptions on “Thompson

Target Phone 1” on March 28, 2020, Brown again relies upon pages 55-56 of

Yelland’s master affidavit, 3:20-mc-312, which references CW#2’s association with

Lori Possinger and indicates how Yelland also used this association to support his

averment that CW#2 was reliable. However, CW#2’s association with Possinger

and the information which CW#2 provided agents about Brown and Possinger,

which was later corroborated, was information Yelland stated was used to show

CW#2 provided accurate information subsequent to the April 4, 2020 interview with

CW#2, i.e., as to the date of his master affidavit, May 29, 2020.

      Additionally, Brown states that the government fails to explain “why an

interview was conducted on April 4, 2020 with CW#2 regarding his/her knowledge

of [him] when the government asserts, that [he] wasn’t identified until April 8 2020”,

and that the government fails to explain from where it got his name on April 4,

2020. Brown also states that he was not provided with anything in discovery from

the government indicating that he was part of the investigation in this case before

April 4, 2020.




                                         18
      The court finds that Brown incorrectly interprets the government’s position

as well as the master affidavit of Yelland. The government did not state that Brown

was not identified until April 8, 2020, rather, it stated that: “The first reference to

any communication intercepted over “Thompson Target Phone 1” in the search

warrant affidavit begins on April 8, 2020, when text messages are exchanged

between Thompson and Gott, and Thompson and Brown.” (master affidavit, 3:20-

mc-312, Doc. 12 at 40, 42). Thus, the government states that no interception of

Thompson’s cell phone occurred before April 8, 2020, and that this is the date of

the first intercepted message between Thompson and Brown. (See id. at 40-50).

Further, the record indicates that agents were aware that Brown was Amanda

McPhillips’ boyfriend and that they shared a residence in Scranton, PA, that was

one of the subject properties to be searched. (See id. at 4, 50). McPhillips is a co-

defendant in this case originally indicted on the drug trafficking conspiracy charge

with Thompson and Brown on May 28, 2020.

      In fact, as indicated, the evidence, including the full 101 pages of the master

affidavit, which Brown was provided by the government during discovery, shows

that no communications were intercepted over “Thompson Target Phone 1” until

April 8, 2020. (See e.g., pages 40-50, 51-92 of the master affidavit).

      In short, neither Brown nor Thompson produced any evidence to support

their claim that “for a period of 10 days [from March 28, 2020 through April 7, 2020],

                                          19
the government was unlawfully intercepting wire and electronic communications

over [“Thompson Target Phone 1”] in violation of the Federal Wiretap Statute and

the Fourth Amendment.”

      As such, the court finds no merit to Brown’s first claim in his motion to

suppress the intercepted communications over “Thompson Target Phone 1” based

on the typographical error in the master affidavit. See United States v. Wallace,

2009 WL 3182903, *2 (M.D. Pa. 2009) (holding that where search warrant

“contained a minor typographical error .... [that] could easily be rectified by a quick

glance at the affidavit of probable cause....[,] “[t]he inadvertent [error] did not

invalidate the warrant’s particularity.”); see also Doe v. Groody, 361 F.3d 232, 240

(3d Cir. 2004) (“Reliance on the affidavit [to resolve typographical errors] neither

broadens nor shrinks the scope of the warrant, but merely rectifies a minor

irregularity.”).

      Similarly, in U.S. v. Mainor, 393 Fed.Appx. 10, 14-15 (3d Cir. 2010), the Third

Circuit found that even though the AUSA’s application for a search warrant for

authorization of electronic surveillance of defendant’s cell phone inadvertently

referenced an expired Authorization Order issued by the Attorney General, the

district court properly denied the suppression motion. The Court, id. at 15,

explained:

      Title 18 U.S.C. §2518(10)(a)(ii), under which [defendant] asserts his claim,
      permits a defendant to challenge electronically obtained evidence if “the
                                          20
     order of authorization or approval under which it was intercepted is
     insufficient on its face[.]” Despite the typographical error in the AUSA’s
     application, we conclude that the District Court correctly denied the motion
     to suppress. We need not address at length whether the wiretap order
     violated the statute by virtue of the application’s inaccurate reference to the
     expired Authorization Order, as “[e]very circuit to consider the question has
     held that §2518(10)(a)(ii) does not require suppression if the facial
     insufficiency of the wiretap order is no more than a technical defect.” United
     States v. Moore, 41 F.3d 370, 374 (8th Cir. 1994). We, too, have so held. See
     United States v. Traitz, 871 F.2d 368, 378–80 (3d Cir. 1989) (where wiretap
     order failed to identify by name the authorizing DOJ official, finding
     suppression unwarranted even assuming that the order violated the statute);
     United States v. Acon, 513 F.2d 513, 517–19 (3d Cir. 1975) (where an
     appropriate DOJ official approved wiretap application in fact, but a DOJ
     official not authorized to approve the application signed the approval
     memorandum, holding violation too “technical” to require suppression). We
     easily conclude, therefore, that the typographical error appearing in the
     AUSA’s application does not demand suppression.

     Here, the violation of the master affidavit stating the incorrect date that the

interception on “Thompson Target Phone 1” began was clearly a typographical

error and a technical defect, comparable to the technical defect in Mainor, that

does not require suppression of all the communications intercepted from this

phone.

     Thus, Brown’s motion to suppress will be denied with respect to his first claim

that the intercepted communications over “Thompson Target Phone 1” began

before the court’s Order authorizing the wiretap.




                                        21
      2. The Government’s Wiretap Affidavits Submitted in Support of the
         Title III Intercepts for “Thompson Target Phone 1” Sufficiently
         Established the “Necessity” Requirement of 18 U.S.C. §2518

      As this second claim, Brown argues that the affidavits supporting the original

and continuing wiretap applications with respect to “Thompson Target Phone 1”

fail to satisfy the necessity requirement of 18 U.S.C. §2518. Briefly, as mentioned,

on April 7, 2020, this court authorized a thirty-day wiretap for “Thompson Target

Phone 1.” (See 3:20-mc-159, Doc. 23). On May 6, 2020, this court authorized a

thirty-day extension to continue the interception of wire and electronic

communications over “Thompson Target Phone 1.” (See id. at Doc. 35).

      Pursuant to 18 U.S.C. §2518(3), the court must determine, prior to issuing

an order authorizing the interception of wire, oral, or electronic communications

(i.e., a Title III wiretap), that the application establishes:

   (a) there is probable cause for belief that an individual is committing, has
       committed, or is about to commit a particular offense enumerated in
       section 2516 of this chapter;

   (b) there is probable cause for belief that particular communications
       concerning that offense will be obtained through such interception;

   (c) normal investigative procedures have been tried and have failed or
   reasonably appear to be unlikely to succeed if tried or to be too dangerous;

   (d) ... there is probable cause for belief that the facilities from which, or the
   place where, the wire, oral, or electronic communications are to be intercepted
   are being used, or are about to be used, in connection with the commission of
   such offense, or are leased to, listed in the name of, or commonly used by
   such person.

                                            22
      “If any of the §2518(3) requirements are not met by the wiretap application,

then the authorization and any surveillance pursuant to it were improper.” U.S. v.

Romeu, 433 F.Supp.3d 631, 640 (M.D. Pa. 2020) (internal quotations and citation

omitted). “Additionally, if the surveillance is improper, then the interception is

unlawful pursuant to 18 U.S.C. §2518(10)(a)(i), and the government could not use

the fruits of that surveillance at trial or to further its investigation.” Id. (internal

quotations and citation omitted).

      Thus, “Title III requires an applicant to show probable cause in three different

contexts.” Id. “[T]he first is that an individual has or is about to commit one of

several enumerated offenses ...; the second[,] that particular communications

relating to the charged offense will be obtained through the interception; and third[,]

that the premises where the interception will be made are being used in connection

with the charged offense.” Id. at 640-41 (citation omitted).

      No doubt that the same 4th Amendment principles applicable to a warrant for

a physical search apply to an authorization for a wiretap. See United States v.

Tehfe, 722 F.2d 1114, 1118 (3d Cir. 1983); U.S. v. Tutis, 167 F.Supp.3d 683, 695

(D. N.J. 2016) (“The traditional Fourth Amendment principles that apply to property

searches govern probable cause determinations under the federal and/or state

wiretap statutes.”). Since these 4th Amendment principles are stated above, they

shall not be repeated. Suffice to say that “the Third Circuit has held that courts

                                          23
must apply a commonsense approach, based on the totality of the circumstances,

to determine whether there was probable cause.” Romeu, 433 F.Supp.3d at 641

(internal quotations and citation omitted). See also Tutis, 167 F.Supp.3d at 695

(holding that “the issuing court must make a practical, common-sense decision

concerning whether the circumstances set forth in the supporting affidavit,

including the veracity and basis of knowledge of the persons supplying the hearsay

information, demonstrate a fair probability that the authorization will result in

evidence of a crime.” (internal quotations and citation omitted).

      The so-called “necessity” requirement provides that “[a]n application for an

intercept authorization must include a full and complete statement as to whether

or not other investigative procedures have been tried and failed or why they

reasonably appear to be unlikely to succeed if tried or to be too dangerous.” U.S.

v. Ellis, 693 Fed.Appx. 137, 139 (3d Cir. 2017) (citing 18 U.S.C. §2518(1)(c)).

      In Ellis, id., the Third Circuit explained the requirement that the application

for a wiretap must contain a statement of necessity and the court’s role in making

its determination of necessity as follows:

      The applicable investigative procedures generally include, inter alia, (1)
      visual and aural surveillance, (2) general questioning or interrogation under
      immunity grants, (3) regular search warrants, and (4) the infiltration of
      conspiratorial groups by undercover agents or informants. United States v.
      Armocida, 515 F.2d 29, 37 (3rd Cir. 1975). They may also include using a
      pen register or trap-and-trace device. United States v. Killingsworth, 117
      F.3d 1159, 1163 (10th Cir. 1997). The application does not have to show
      these other techniques could not possibly succeed. Armocida, 515 F.2d at
                                         24
     37. Rather, the application must describe the facts and circumstances
     surrounding the investigation that establish a “factual predicate” sufficient to
     allow the issuing court to determine such techniques will likely be
     unsuccessful or too dangerous. United States v. McGlory, 968 F.2d 309, 345
     (3rd Cir. 1992). Section 2518(3)(c) “is simply designed to assure that
     wiretapping is not resorted to in situations where traditional investigative
     techniques would suffice to expose the crime.” United States v. Kahn, 415
     U.S. 143, 153 n.12, 94 S.Ct. 977, 39 L.Ed.2d 225 (1974). An application
     should “be tested in a practical and commonsense fashion,” and “the
     statutory burden on the government is not great.” Armocida, 515 F.2d at 38.
     “[I]n determining whether this requirement has been satisfied, a court may
     properly take into account affirmations which are founded in part upon the
     experience of specially trained agents.” United States v. Williams, 124 F.3d
     411, 418 (3rd Cir. 1997) (quotation mark omitted).

     Moreover, in cases like the instant case which involve a wide-ranging drug

trafficking conspiracy and the distribution of drugs, such as heroin and fentanyl,

the Third Circuit has indicated that Title III wiretaps are often sought to aid

investigations into large scale conspiracies. See United States v. Heilman, 377

Fed.Appx. 157, 174 (3d Cir. 2010); Vento, 533 F.2d at 850 (holding that “[i]n the

proper circumstances, the instrumentalities of Title III may be employed to discover

the full extent of crimes and conspiracies.”); Armocida, 515 F.2d at 35. As the

government indicates, “[u]nlike other crimes which ‘come[ ]to an end upon the

capture of the criminal,’ conspiracies present ‘special dangers’ that provide the

Government with ‘more leeway in its investigative methods.’” (Doc. 407 at 12)

(citing United States v. Kaboni Savage, 2013 WL 1334169 (E.D. Pa.); Armocida,

515 F.2d at 38 (upholding the district court’s necessity finding, and observing that

“[a]lthough the Government has actual knowledge of a conspiracy and evidence
                                        25
sufficient to prosecute one of the conspirators, it is unrealistic to require termination

of an investigation before the entire scope of the narcotics distribution network is

uncovered and the identity of its participants learned”)).

      In fact, in Ellis, 693 Fed.Appx. at 139, the Third Circuit stated that “[the] clear

import [of its cases] shows that, at least where the government investigation

targets a large conspiracy and the individuals whose communications will be

intercepted are members of that conspiracy, the necessity requirement relates to

the demonstrated or probable inadequacy or danger of other investigative

techniques to achieve the specific goals pursued by the investigation at hand.”

(citing United States v. Bailey, 840 F.3d 99, 114-16 (3rd Cir. 2016) (“Law

enforcement further determined that other, less invasive investigative techniques

would also fail to reveal the full scope of the [conspiracy’s] operations.” “In the

proper circumstances, the instrumentalities of Title III may be employed to discover

the full extent of crimes and conspiracies.”); Williams, 124 F.3d at 418 (stating 18

U.S.C. §2518(3)(c) is satisfied by showing, among other things, “the difficulty of

penetrating an organization with a secretive nature and a propensity towards

violence”)).

      Similar to Bailey and Ellis, id., “[both] [of the] applications in this case arose

from an investigation of a large drug-trafficking conspiracy in [Northeast

Pennsylvania and beyond].” Also, in this case, both of the applications regarding

                                           26
“Thompson Target Phone 1” had affidavits in support of the wiretaps that included

detailed statements of necessity, which included in exhaustive detail the goals of

the investigation, i.e., “discovering the full scope and identification of key personnel

involved in illegal drug trafficking on behalf of Robert Thompson, Tysheen Gott,

and their criminal enterprise” and “obtaining admissible evidence which

demonstrates beyond a reasonable doubt that Robert Thompson, Tysheen Gott,

and the other target subjects and any later identified targets, committed the alleged

[drug trafficking offenses]”, as well as a lengthy description of “the investigative

techniques that were used and/or considered for use, or failed to accomplish the

goals and objectives of the investigation.” (Doc. 407 at 14-15). Since these

sections of the affidavits are filed in this case, (see 20-mc-159, Docs. 22 & 34),

and were provided to Brown, and are detailed at length in the government’s brief,

(Doc. 407 at 14-20), they are not repeated herein. Suffice to say that “the

Application[s] could (and did) satisfy §2518(1)(c) by showing other investigative

techniques, even if used against [Thompson and Brown], were or would likely be

unable to achieve the goals of the overarching investigation to which the

Application[s] relate[]”, Ellis, 693 Fed.Appx. at 140, such as by averring that

authorization for continued intercepted communications of “Thompson Target

Phone 1” “is to identify the persons who are supplying controlled substances to

Thompson and to whom Thompson was supplying with controlled substance[s].”

                                          27
Additionally, it was noted that “[i]nvestigators were able to identify several co-

conspirators of Thompson [from the initial wiretap],” and that “investigators were

unable to determine the location(s) where Thompson was storing the controlled

substances that Thompson acquired and distributed to his subordinates for further

distribution.” Further, it was indicated that “[i]nvestigators believed more time was

necessary to intercept wire and electronic communications over “Thompson

Target Phone 1” in order to help identify the rest of the co-conspirators and identify

stash location(s) utilized by Thompson and his criminal enterprise.” (Doc. 407 at

19-20). As in Ellis, id., “[t]he Application[s] explicitly base[] [their] assertions on

information obtained from law enforcement involved in the investigation and

interpreted in light of the training and experience of [TFO Yelland]”, and “[t]his is

precisely the type of information on which [the Third Circuit] cases allow the issuing

court to rely.” (citing United States v. Williams, 124 F.3d 411, 418 (3rd Cir. 1997)).

See also Bailey, 840 F.3d at 114-16.

      As the government states, (Doc. 407 at 20), “[a] review of the extensive

affidavits demonstrates that although several other traditional investigative

techniques yielded significant sources of information, the use of a wiretap was

necessary to accomplish the goals of the investigation, some of which included the

identification of all of the confederates involved in this drug trafficking conspiracy,

and the identification of the suppliers, customers and storage locations for this drug

                                          28
trafficking organization.” Brown’s conclusory and speculative contentions that the

applications failed to specify factual predicates showing other investigative

techniques were or would likely be unsuccessful if used in relation to him are not

sufficient in light of the lengthy details in the affidavits explaining how the normal

investigative techniques had been tried, had failed, and/or were deemed too

unlikely or too dangerous to accomplish the legitimate goals of the wide-spread

drug trafficking investigation. See Ellis, supra.

      In his reply brief, Brown again points to alleged shortcomings in the affidavits

filed in support of the wiretap applications for “Thompson Target Phone 1”, (Doc.

449 at 9-11), regarding the averments that agents had not determined Thompson’s

residence and could not conduct physical surveillance of his house partly

necessitating the wiretap. Nonetheless, as discussed, the applications for the

wiretap for Thompson’s cell phone had more than ample explanations of why other

investigative procedures reasonably appeared to be unlikely to succeed if tried.

Brown also questions how it was possible that agents investigated Gott and

Navarro for ten years before applying for the wiretap on “Gott Target Phone 1”,

and then allegedly agents “only investigated Thompson for 11 days before

applying for a wiretap for his cellphone.” Brown then states that “[n]ormal

investigative procedures worked quite well enough to accomplish every purpose

lawfully open to [] agents and more success was possible if the government would

                                          29
have investigated Thompson longer than eleven days before applying for a wiretap

[for his cell phone.]” As discussed, on April 7, 2020, this Court authorized the initial

thirty-day wiretap for “Thompson Target Phone 1”, however the record simply does

not support Brown’s allegation that Thompson was only investigated for 11 days

before the application was submitted for the wiretap of his cell phone. (See 3:20-

mc-159, Doc. 22; 3:20-mc-312, Doc. 12). In fact, the affidavit of probable cause for

authorization to intercept wire and electronic communications regarding

“Thompson Target        Phone    1”   contained    an   abundance      of   information

demonstrating a very thorough investigation which began in December 2018 was

completed prior to applying for the wiretap. (See 20-mc-159, Docs. 22 through 22-

5).

      As such, the court finds that the government’s applications for wiretaps with

respect to “Thompson Target Phone 1” “contained a sufficient factual predicate to

allow the issuing court to conclude other investigative techniques, even if used in

relation to [Thompson and Brown], had not and likely would not uncover the full

scope of the conspiracy.” Ellis, 693 Fed.Appx. at 141 (citing United States v.

Phillips, 959 F.2d 1187, 1190 (3rd Cir. 1992)).

      Thus, the court will deny Brown’s motion to suppress communications to and

from “Thompson Target Phone 1” intercepted pursuant to the authorizations since




                                          30
the affidavits in support of the applications met the “necessity” requirement of 18

U.S.C. §2518.



    IV.        CONCLUSION

          For the aforementioned reasons, Defendant Brown’s suppression motion,

(Doc. 337), is DENIED IN ITS ENTIRETY.

          An appropriate Order follows.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Court
Dated: July 2, 2021
20-108-03




                                          31
